 Case: 2:21-cv-00705-SDM-KAJ Doc #: 17 Filed: 04/22/21 Page: 1 of 1 PAGEID #: 92



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


PROGRESSIVE HEALTH &
REHAB CORP.,

                       Plaintiff,
       v.                                              Civil Action 2:21-cv-705
                                                       Judge Sarah D. Morrison
                                                       Magistrate Judge Kimberly A. Jolson

DASCO HME, LLC.,

                       Defendant.

                                      DEFICIENCY ORDER

        On April 20, 2021, Ian D. Mitchell filed a Notice of Substitution of Counsel, entering his

appearance as substitute trial counsel for Defendant Dasco HME, LLC. (Doc. 14). Under the

Local Rules “[t]he current trial attorney may withdraw either from the case or from the designation

as trial attorney by filing a notice that is signed by (1) the current, withdrawing trial attorney; (2)

the client; and (3) a new, substituting trial attorney.” S.D. Ohio Civ. R. 83.4(c)(3). Counsel’s

Notice was not signed by either the current, withdrawing trial attorney, Laura L. Mills, or by

Defendant. (See Doc.14). Therefore, the Notice does not comply with this Rule and is invalid.

Counsel is ORDERED to refile a notice or motion that complies with S.D. Ohio Civ. R. 83.4(c)(3),

within seven (7) days of the date of this Order.

       IT IS SO ORDERED.

Date: April 22, 2021                                   /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE
